IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

V. Magistrate No. 20-568

REBECCA OWENS

REQUEST FOR DETENTION
AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Heidi M. Grogan, Assistant
United States Attorney for said District, and, pursuant to 18 US.C. §§ 3142(e) and (f), hereby
requests detention of the above-named defendant, and sets forth the following material factors in .

support thereof:
1. That no condition or combination of conditions will reasonably assure

the appearance of defendant as required and the safety of any other

person and the community because: |
a. Defendant is a danger to any other person or the community,
and/or;
b. Defendant is a flight risk.
2. That the government is entitled to a detention hearing based upon the
following:
a. Defendant is charged with a crime of violence as defined in 18
U.S.C. § 3156; or
b. Defendant is charged with an offense for which the maximum

sentence is life imprisonment or death; or
That a rebuttable presumption arises that no condition or combination

of conditions will reasonably assure the safety of any other person and

the community, in that the present case involves an offense described in

paragraphs 2a-2e above and:

a. Defendant has been convicted of a Federal offense described in
subsection 2a-2e above, or of a State or local offense that would
have been an offense described in subsection 2a-2e above if a
circumstance giving rise to Federal jurisdiction had existed; and

b. The offense described in paragraph 3a above was committed while
defendant was on release pending trial for a Federal, State or local
offense; and

c. A period of not more than five years has elapsed since the date of
defendant's conviction or release from imprisonment for the
offense described in paragraph 3a, whichever is later.

That a rebuttable presumption arises that no condition or combination

of conditions will reasonably assure the appearance of defendant as

required and the safety of the community, in that there is probable cause

to believe that:

a. Defendant committed an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the Controlled
Substances Act (21 U.S.C. § 801 et seq.), the Controlled

Substances Import and Export Act (21 U.S.C. § 951 et seq.), the —
Maritime Drug Law Enforcement Act (46 U.S.C. App. § 1901 et

seq.);or

b. Defendant committed an offense under 18 U.S.C. §§ 924(c),
956(a), or 2332b, or an offense involving a minor victim under
‘Sections 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), - 2252A(a)(1),
2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423,
or 2425 of Title 18.

5. A Continuance of day(s) is requested for the detention

hearing based upon the following reasons:

 

 

6. Good cause for a continuance in excess of three days exists in that: _

 

 

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

ath M. My oa
Assistant US. Attorney
PA ID No. 203184

 
